148 Ga. App. 320 (1978)
251 S.E.2d 170
DERRICKSON
v.
KRISTAL.
56883.
Court of Appeals of Georgia.
Submitted November 14, 1978.
Decided December 1, 1978.
Bowen, Derrickson, Goldberg & West, Daniel Dwight Bowen, Thomas McKee West, for appellant.
Gignilliat, Manchel, Johnson & Wiggins, Robert S. Wiggins, Jr., for appellee.
DEEN, Presiding Judge.
Appellee, Linda Kristal, brought suit against Frank L. Derrickson, to recover $667.89, the amount she was forced to pay in satisfaction of two promissory notes which she co-signed for appellant at his request. She alleged that she received no part of the loan proceeds because they represented student loans made to defendant to cover tuition and other expenses at the University of Florida, and after appellant defaulted on the notes the University (her employer) deducted the amount due on the notes from her salary checks. Appellant denied that he received the sole benefit from the loans and counterclaimed alleging *321 that he left certain personal property valued at $650 with appellee as security. The case was tried before the court sitting without a jury and was not reported. The court awarded appellee $667.89 (less $10 appellant had paid on the note and $90 recovered in a previous Florida action). She was also awarded $600 as expenses of litigation Appellant was awarded $100 on his counterclaim. Held:
1. It was not error to award appellee the litigation expenses. As there was no transcript of the evidence, it is presumed that the evidence was sufficient to support the judgment. Redding v. Raines, 239 Ga. 865 (239 SE2d 32) (1977).
2. The court's finding of fact and conclusions of law were not insufficient to sustain an award of the expenses of litigation. The trial judge found that defendant caused plaintiff unnecessary trouble and expense and also found the amount of the expense and value of attorney fees. It concluded that plaintiff is entitled to recover the expenses of litigation and attorney fees. These findings of fact and conclusions of law meet the requirements set forth in Code Ann. § 81A-152 (a) (CPA Rule 52 (a)).
3. Code Ann. § 20-1404, as interpreted, permits the trial judge when sitting as the trier of fact to make an award of litigation expenses. Hood v. Hallman, 143 Ga. App. 507 (239 SE2d 194) (1977).
Judgment affirmed. Smith and Banke, JJ., concur.